                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

MICHAEL VIDEAU                                                          CIVIL ACTION

 VERSUS                                                                      NO. 18-4774

 DARREL VANNOY, WARDEN                                                 SECTION “F” (3)



                                             ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objections to the Magistrate

Judge’s Report and Recommendation filed by the plaintiff on June 10, 2019 (Rec. Doc. No. 19),

hereby approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its own opinion. Accordingly,

        IT IS ORDERED that the federal application for habeas corpus relief filed by Michael

Videau is DISMISSED WITHOUT PREJUDICE.

                                     9th day of _______________,
       New Orleans, Louisiana, this _____              July      2019.




                                             __________________________________________
                                                     MARTIN L.C. FELDMAN
                                                 UNITED STATES DISTRICT JUDGE
